Case 2:17-cr-20639-TGB-MKM ECF No. 207, PageID.1165 Filed 05/04/21 Page 1 of 2



PS 8
(8/88)

                             UNITED STATES DISTRICT COURT
                                           For the
                                 Eastern District of Michigan


U.S.A. vs. Harris, Troy Dontel                                          Docket No. 17-20639-05


                          Petition for Action on Conditions of Pretrial Release

       COMES NOW Derek Brand Pretrial Services Officer, presenting an official report upon
the conduct of defendant Troy Dontel Harris, who was placed under pretrial release supervision
by United States Magistrate Judge David R. Grand, sitting in the Court at Detroit, Michigan on
June 27, 2019, under the following conditions:

         1. Report as directed to Pretrial Services
         2. Continue or actively seek employment
         3. Restrict travel to the Eastern District of Michigan
         4. No contact with the co-defendants
         5. Possess no weapons
         6. Do not possess controlled substances unless prescribed by a licensed physician
         7. Alcohol abstinence
         8. Submit to drug and alcohol testing as directed by Pretrial Services
         9. Participate in substance abuse treatment as directed by Pretrial Services
         10. Participate in location monitoring with curfew as directed by Pretrial Services
         11. Submit to GPS electronic monitoring as directed by Pretrial Services and pay for the cost
             of the program on an ability to pay basis
         12. Report any police contact within 24 hours
         13. Clear all warrants within 90 days

             Respectfully presenting petition for action of Court and for cause as follows:

A trial date has not been scheduled for this matter as of today’s date.

Mr. Harris has been on location monitoring for nearly two years. He is reporting as required to
Pretrial Services, is a self-employed caterer, and has remained drug and alcohol free. He is
currently in compliance with his location monitoring and curfew conditions. The defendant has
an outstanding traffic warrant out of the 43rd District Court in Ferndale, Michigan. He has been
instructed to clear his outstanding warrant but has not been able to do so.

Pretrial Services has assessed the defendant’s risk of danger to the community and risk of non-
appearance and recommends the removal of location monitoring as it is no longer necessary to
mitigate these risks based on his overall compliance with location monitoring and while on bond.
Case 2:17-cr-20639-TGB-MKM ECF No. 207, PageID.1166 Filed 05/04/21 Page 2 of 2




Pretrial Services emailed Assistant United States Attorney Rajesh Prasad and Attorney Byron
Pitts regarding this request. Pretrial Services has not received a reply from either party.


PRAYING THE COURT WILL AMEND THE DEFENDANT’S BOND BY REMOVING
LOCATION MONITORING AND CURFEW CONDIITONS.

SO ORDERED


                                                ORDER OF COURT
 I declare under penalty of perjury that the
 foregoing is true and correct.
                                                Considered and ordered this 4th day of May, 2021
                                                and ordered filed and made a part of the records
 Executed on April 30, 2021
                                                in the above case.

 Respectfully,
                                                /s/Terrence G. Berg__________________
                                                United States District Judge Terrence G. Berg
 _s/Derek Brand_________________
 United States Pretrial Services Officer


 Place: Detroit, Michigan
